     Case: 1:20-cv-07386 Document #: 10 Filed: 03/23/21 Page 1 of 1 PageID #:41

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                Eastern Division

Old Town Pizza of Lombard, Inc., et al.
                                              Plaintiff,
v.                                                           Case No.: 1:20−cv−07386
                                                             Honorable Andrea R. Wood
MP Business Doctors LLC
                                              Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, March 23, 2021:


        MINUTE entry before the Honorable Andrea R. Wood: Plaintiff having filed a
notice of voluntary dismissal pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i) [9], this case is
dismissed without prejudice. All pending hearing dates and motions are stricken. Civil
case terminated. Mailed notice (dal, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
